Per Curiam,
The opinion of the common pleas which was affirmed by this court in the case of Miller’s Appeal, 162 Pa. 586, disposes of the appellant’s contention in the present case. The appellant has no lien upon the assets of the company prior to its dissolution, and it was certainly not the intention of this court to give her one when we decided that she was entitled to a return of the policy for $6,000, or when we adjudged that the “ defendant company ” pay to the plaintiff the sum of six thousand dollars with interest from October 4, 1889. Riegel, Appellant, v. American Life Ins. Co., 153 Pa. 134. The appellant is simply the holder of a policy, for $6,000 without preference, and is entitled only to a dividend of the assets in the hands of the receiver along with all other creditors of the same class.
Judgment affirmed.